Exhibit 10.4

Execution Copy

REORGANIZATION AGREEMENT

REORGANIZATION AGREEMENT, dated as of December 18, 2006 (this “Agreement”), by
and among PROTECTION ONE, INC., a Delaware corporation (the “Company”), POI
ACQUISITION I, INC., a Delaware corporation and minority stockholder of the
Company and its successors (“Parent”), QUADRANGLE CAPITAL PARTNERS LP, a
Delaware limited partnership (“QCP”), QUADRANGLE SELECT PARTNERS LP, a Delaware
limited partnership (“QSP”), QUADRANGLE CAPITAL PARTNERS-A LP, a Delaware
limited partnership (“QCP-A” and, together with QCP and QSP, the “Quadrangle
Investors”, who are collectively indirect owners of Parent), QUADRANGLE MASTER
FUNDING LTD, a Cayman Islands exempted company incorporated with limited
liability (“QMFL”), QDRF MASTER LTD, a Cayman Islands exempted company
incorporated with limited liability and an owner of QMFL (“QDRF”), QUADRANGLE
DEBT OPPORTUNITIES FUND MASTER LTD, a Cayman Islands exempted company
incorporated with limited liability and an owner of QMFL (“QDOF” and, together
with QMFL, QDRF and the Quadrangle Investors, collectively, the “Parent
Stockholders”).

WHEREAS, Parent Stockholders, Parent and the Company desire to restructure the
ownership of the Company by Parent and Parent Stockholders;

WHEREAS, Parent will be converted to a Delaware limited liability company
immediately after and pursuant to a plan including the Reorganization (as
defined below) (the “Conversion”); and

WHEREAS, the parties intend for the transactions contemplated by this Agreement
(including the Conversion) to constitute a reorganization within the meaning of
Section 368(a) of the Internal Revenue Code of 1986, as amended (the “Code”),
and that this Agreement will constitute a “plan of reorganization” for such
purposes.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Agreement, and intending to be legally bound hereby, the Company, Parent and the
Parent Stockholders agree as follows:


ARTICLE I


THE REORGANIZATION


2.1.          THE REORGANIZATION.  UPON THE TERMS AND SUBJECT TO THE CONDITIONS
SET FORTH IN THIS AGREEMENT, AT THE CLOSING PARENT SHALL TRANSFER TO THE COMPANY
ALL OF THE COMPANY COMMON STOCK, PAR VALUE $0.01 PER SHARE (THE “COMPANY COMMON
STOCK”), OWNED BY IT IMMEDIATELY PRIOR TO THE CLOSING (AS DEFINED BELOW) IN
EXCHANGE FOR AN EQUAL NUMBER OF SHARES OF NEWLY-ISSUED COMPANY COMMON STOCK OR
COMPANY COMMON STOCK HELD BY THE COMPANY AS TREASURY SHARES (THE
“REORGANIZATION”).

1.2.          Tax Treatment.  Parent, the Company and the Parent Stockholders
intend that the Reorganization and the Conversion be treated as a reorganization
within the meaning of Section 368(a) of the Code.  Neither the Company, Parent
nor any Parent Stockholder will (i)


--------------------------------------------------------------------------------


take any position with the Internal Revenue Service or any other federal, state
or local taxing authority with respect to the Reorganization or Conversion that
is inconsistent with the intended tax treatment described in this Section 1.2 or
(ii) take any action that would cause the Reorganization and Conversion to fail
to qualify as a reorganization within the meaning of Section 368(a) of the Code.

1.3           Closing.  Subject to the satisfaction or waiver of the conditions
set forth in Article IV hereto, the closing of the Reorganization and the
transactions contemplated by this Agreement (the “Closing”) will take place at a
date and time to be determined by Parent and the Company (the “Closing Date”). 
The Closing shall be held at the offices of Simpson Thacher & Bartlett LLP, 425
Lexington Avenue, New York, New York, 10017, unless another place is agreed to
in writing by the parties hereto.  At the Closing or promptly thereafter, (i)
Parent will deliver and surrender, or will cause to be delivered and surrendered
with the assistance of the Company, to the Company the stock certificate or
stock certificates representing the Company Common Stock, in each case duly
endorsed for transfer to the Company or accompanied by stock or other
appropriate powers duly endorsed in blank, (ii) the Company will deliver, or
cause to be delivered, to Parent a stock certificate or stock certificates
representing the Company Common Stock, and (iii) Parent shall file, or cause to
be filed, a certificate of conversion with the Secretary of State of the State
of Delaware in accordance with the requirements of the DGCL.


ARTICLE II


REPRESENTATIONS AND WARRANTIES OF THE PARTIES

2.1.          Representations of Parent.  Parent represents and warrants to the
Company as of the date hereof that:


(A)           THE DELIVERY TO THE COMPANY OF THE CERTIFICATE OR CERTIFICATES
REPRESENTING THE COMPANY COMMON STOCK (WITH RESPECT TO WHICH PARENT HAS GOOD AND
MARKETABLE TITLE) IN ACCORDANCE WITH ARTICLE I HERETO WILL TRANSFER TO THE
COMPANY  RECORD AND BENEFICIAL OWNERSHIP OF THE COMPANY COMMON STOCK OWNED BY IT
FREE AND CLEAR OF ANY CHARGE, CLAIM, COMMUNITY PROPERTY INTEREST, CONDITION,
EQUITABLE INTEREST, LIEN, OPTION, PLEDGE SECURITY INTEREST, RIGHT OF FIRST
REFUSAL OR RESTRICTION OF ANY KIND, INCLUDING ANY RESTRICTION ON USE, VOTING,
TRANSFER, RECEIPT OF INCOME OR EXERCISE OF ANY OTHER ATTRIBUTE OF OWNERSHIP (THE
FOREGOING, COLLECTIVELY, “ENCUMBRANCES”) (OTHER THE ENCUMBRANCES CREATED OR
PLACED THEREON BY THE COMPANY).


(B)           THE EXECUTION, DELIVERY AND PERFORMANCE BY PARENT OF THIS
AGREEMENT AND CONSUMMATION OF THE REORGANIZATION BY PARENT HAS BEEN DULY
AUTHORIZED BY ALL NECESSARY CORPORATE, PARTNERSHIP OR LIMITED LIABILITY COMPANY
ACTION, IF APPLICABLE, AND THIS AGREEMENT CONSTITUTES, AND UPON EXECUTION AND
DELIVERY BY THE COMPANY, WILL CONSTITUTE, A VALID AND BINDING OBLIGATION OF
PARENT, ENFORCEABLE AGAINST PARENT IN ACCORDANCE WITH ITS TERMS.

2.2.          Representations of the Parent Stockholders.  Each Parent
Stockholder, severally as to itself and not jointly or as to the other Parent
Stockholders, represents and warrants to the Company as of the date hereof that
the execution, delivery and performance by

2


--------------------------------------------------------------------------------


such Parent Stockholder of this Agreement and the consummation of the
Reorganization by such Parent Stockholder has been duly authorized by all
necessary corporate, partnership or limited liability company action, if
applicable, and this Agreement constitutes, and upon execution and delivery by
the Company, will constitute, a valid and binding obligation of such Parent
Stockholder, enforceable against such Parent Stockholder in accordance with its
terms.

2.3.          Representations of the Company.  The Company represents and
warrants to Parent and the Parent Stockholders, as of the date hereof:


(A)           THE DELIVERY TO PARENT OF THE CERTIFICATE OR CERTIFICATES
REPRESENTING THE COMPANY COMMON STOCK IN ACCORDANCE WITH ARTICLE I HERETO WILL
TRANSFER TO PARENT RECORD AND BENEFICIAL OWNERSHIP OF THE COMPANY COMMON STOCK
FREE AND CLEAR OF ANY ENCUMBRANCES (OTHER THAN ENCUMBRANCES CREATED OR PLACED
THEREON BY PARENT).


(B)           THE EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY OF THIS
AGREEMENT AND THE CONSUMMATION OF THE REORGANIZATION BY THE COMPANY HAS BEEN
DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION, AND THIS AGREEMENT
CONSTITUTES, AND UPON EXECUTION AND DELIVERY BY PARENT, WILL CONSTITUTE, A VALID
AND BINDING OBLIGATION OF THE COMPANY, ENFORCEABLE AGAINST THE COMPANY IN
ACCORDANCE WITH ITS TERMS.


(C)           THE NEWLY-ISSUED COMPANY COMMON STOCK, IF APPLICABLE, WILL BE,
UPON DELIVERY OF THE COMPANY COMMON STOCK OWNED BY PARENT IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT, AND PAYMENT OF THE PAR VALUE THEREOF, DULY AUTHORIZED,
VALIDLY ISSUED, FULLY PAID, NONASSESSABLE AND FREE OF PREEMPTIVE RIGHTS.


ARTICLE III


TAX MATTERS


3.1.          TAX INDEMNIFICATION.


(A)           PARENT AND EACH PARENT STOCKHOLDER SHALL JOINTLY AND SEVERALLY
INDEMNIFY AND HOLD HARMLESS THE COMPANY AND ITS AFFILIATES AND EACH OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, STOCKHOLDERS, AGENTS AND OTHER
REPRESENTATIVES FROM AND AGAINST ANY LOSS, CLAIM, LIABILITY, EXPENSE, OR OTHER
DAMAGE ATTRIBUTABLE TO (I) ALL TAXES (AS DEFINED BELOW) OF PARENT (OTHER THAN
ANY CONSOLIDATED INCOME TAXES ARISING FROM THE CONSOLIDATED GROUP INCLUDING THE
COMPANY FOR WHICH PARENT WAS THE COMMON PARENT AND ATTRIBUTABLE TO THE INCOME OF
A MEMBER OF SUCH CONSOLIDATED GROUP OTHER THAN PARENT) WITH RESPECT TO ANY
TAXABLE PERIOD OF PARENT ENDING ON OR BEFORE THE CLOSING DATE (“PRE-CLOSING TAX
PERIOD”), (II) ALL TAXES (AS DEFINED BELOW) OF THE COMPANY ATTRIBUTABLE TO ITS
STATUS AS A WITHHOLDING AGENT WITH RESPECT TO THE PAYMENT OF $6,592,346.75 THE
COMPANY OR ITS AGENTS MADE ON BEHALF OF PARENT TO THE PARENT’S STOCKHOLDERS ON
MAY 12, 2006 AND (III) ALL TAXES (AS DEFINED BELOW) RESULTING FROM THE
REORGANIZATION.  FOR PURPOSES OF THIS AGREEMENT, “TAX” OR “TAXES” SHALL MEAN
TAXES AND GOVERNMENTAL IMPOSITIONS OF ANY KIND IN THE NATURE OF (OR SIMILAR TO)
TAXES, PAYABLE TO ANY FEDERAL, STATE, LOCAL OR FOREIGN TAXING AUTHORITY,
INCLUDING THOSE ON OR MEASURED BY OR REFERRED TO AS INCOME, FRANCHISE, PROFITS,
GROSS RECEIPTS, CAPITAL AD VALOREM, CUSTOM DUTIES, ALTERNATIVE OR ADD-ON MINIMUM
TAXES,

3


--------------------------------------------------------------------------------


estimated, environmental, disability, registration, value added, sales, use,
service, real or personal property, capital stock, license, payroll,
withholding, employment, social security, workers’ compensation, unemployment
compensation, utility, severance, production, excise, stamp, occupation,
premiums, windfall profits, transfer and gains taxes, and  interest, penalties
and additions to tax imposed with respect thereto.


(B)           THE COMPANY SHALL, AND SHALL CAUSE ITS SUBSIDIARIES TO, INDEMNIFY
AND HOLD HARMLESS THE PARENT AND PARENT STOCKHOLDERS AND THEIR AFFILIATES AND
EACH OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, STOCKHOLDERS, AGENTS
AND OTHER REPRESENTATIVES FROM AND AGAINST ANY LOSS, CLAIM, LIABILITY, EXPENSE,
OR OTHER DAMAGE RELATING TO ANY CONSOLIDATED INCOME TAXES ARISING FROM THE
CONSOLIDATED GROUP INCLUDING THE COMPANY FOR WHICH PARENT WAS THE COMMON PARENT
AND ATTRIBUTABLE TO THE INCOME OF A MEMBER OF SUCH CONSOLIDATED GROUP OTHER THAN
PARENT.


(C)           NOTWITHSTANDING ANY PROVISION IN THIS AGREEMENT TO THE CONTRARY,
THE OBLIGATIONS TO INDEMNIFY AND HOLD HARMLESS ANOTHER PARTY PURSUANT TO THIS
SECTION 3.1(A) AND (B) SHALL TERMINATE AT THE CLOSE OF BUSINESS ON THE THIRTIETH
(30TH) DAY FOLLOWING THE EXPIRATION OF THE APPLICABLE STATUTE OF LIMITATIONS
WITH RESPECT TO THE TAX LIABILITIES IN QUESTION (GIVING EFFECT TO ANY WAIVER,
MITIGATION OR EXTENSION THEREOF).


3.2.          TAX CLAIMS.


(A)           IF A CLAIM SHALL BE MADE BY ANY TAXING AUTHORITY, WHICH, IF
SUCCESSFUL, MIGHT RESULT IN AN INDEMNITY PAYMENT TO AN INDEMNIFIED PARTY
PURSUANT TO SECTION 3.1, THEN SUCH INDEMNIFIED PARTY SHALL GIVE PROMPT NOTICE TO
THE INDEMNIFYING PARTY IN WRITING OF SUCH CLAIM AND OF ANY COUNTERCLAIM THE
INDEMNIFIED PARTY PROPOSES TO ASSERT (A “TAX CLAIM”); PROVIDED, HOWEVER, THE
FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT THE INDEMNIFICATION PROVIDED
HEREUNDER EXCEPT TO THE EXTENT THE INDEMNIFYING PARTY HAS BEEN MATERIALLY
PREJUDICED AS A RESULT OF SUCH FAILURE.


(B)           WITH RESPECT TO ANY TAX CLAIM RELATING TO A TAX FOR WHICH THE
PARENT AND PARENT STOCKHOLDERS, ON THE ONE HAND, OR THE COMPANY AND ITS
SUBSIDIARIES ON THE OTHER, IS REQUIRED TO INDEMNIFY THE OTHER PARTIES PURSUANT
TO SECTION 3.1 HEREOF, THE INDEMNIFYING PARTY SHALL, SOLELY AT ITS OWN COST AND
EXPENSE, BE ENTITLED TO ASSUME AND CONTROL ALL PROCEEDINGS AND MAY MAKE ALL
DECISIONS TAKEN IN CONNECTION WITH SUCH TAX CLAIM (INCLUDING SELECTION OF
COUNSEL) AND, WITHOUT LIMITING THE FOREGOING, MAY IN ITS SOLE DISCRETION PURSUE
OR FOREGO ANY AND ALL ADMINISTRATIVE APPEALS, PROCEEDINGS, HEARINGS AND
CONFERENCES WITH ANY TAXING AUTHORITY WITH RESPECT THERETO, AND MAY, IN ITS SOLE
DISCRETION, EITHER PAY THE TAX CLAIMED AND SUE FOR A REFUND WHERE APPLICABLE LAW
PERMITS SUCH REFUND SUITS OR CONTEST THE TAX CLAIM IN ANY PERMISSIBLE MANNER. 
THE INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO EMPLOY COUNSEL SEPARATE FROM
COUNSEL EMPLOYED BY THE INDEMNIFYING PARTY IN ANY ACTION INVOLVING A TAX CLAIM
DESCRIBED ABOVE AND TO PARTICIPATE IN THE DEFENSE THEREOF, BUT THE FEES AND
EXPENSES OF SUCH COUNSEL EMPLOYED BY THE INDEMNIFIED PARTY SHALL BE AT THE
EXPENSE OF THE INDEMNIFIED PARTY UNLESS THE EMPLOYMENT THEREOF HAS BEEN
SPECIFICALLY AUTHORIZED BY THE INDEMNIFYING PARTY IN WRITING.


(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, IF THE
INDEMNIFYING PARTY ASSUMES OR CONTROLS THE DEFENSE OF ANY TAX CLAIM PURSUANT TO
SECTION 3.2(B), THE INDEMNIFYING PARTY SHALL OBTAIN THE PRIOR WRITTEN CONSENT OF
THE INDEMNIFIED PARTY (WHICH SHALL NOT BE

4


--------------------------------------------------------------------------------


unreasonably withheld or delayed) before entering into any settlement of a Tax
Claim or ceasing to defend a Tax Claim, if pursuant to or as a result of such
settlement or cessation, injunctive or other equitable relief will be imposed
against the indemnified party.


3.3.          COOPERATION.  THE PARENT STOCKHOLDERS, THE COMPANY, EACH OF
COMPANY’S SUBSIDIARIES AND PARENT SHALL REASONABLY COOPERATE, AND SHALL CAUSE
THEIR RESPECTIVE AFFILIATES, OFFICERS, EMPLOYEES, AGENTS, AUDITORS AND OTHER
REPRESENTATIVES TO REASONABLY COOPERATE, IN PREPARING AND FILING ALL TAX RETURNS
AND IN RESOLVING ALL DISPUTES AND AUDITS WITH RESPECT TO ALL TAXABLE PERIODS
RELATING TO TAXES, INCLUDING BY MAINTAINING AND MAKING AVAILABLE TO EACH OTHER
ALL RECORDS REASONABLY NECESSARY IN CONNECTION WITH TAXES AND MAKING EMPLOYEES
AVAILABLE ON A MUTUALLY CONVENIENT BASIS TO PROVIDE ADDITIONAL INFORMATION OR
EXPLANATION OF ANY MATERIAL PROVIDED HEREUNDER OR TO TESTIFY AT PROCEEDINGS
RELATING TO SUCH MATTERS.


3.4.          REFUNDS. THE AMOUNT OR ECONOMIC BENEFIT OF ANY REFUNDS OF TAXES OF
PARENT (OTHER THAN REFUNDS OF TAXES ATTRIBUTABLE TO A MEMBER OF PARENT’S
CONSOLIDATED GROUP FOR A PRE-CLOSING TAX PERIOD WHEN PARENT WAS THE PARENT
COMPANY OF A CONSOLIDATED GROUP THAT INCLUDED COMPANY) OR TAXES WITH RESPECT TO
WHICH PARENT AND THE PARENT STOCKHOLDERS HAVE PROVIDED AN INDEMNITY HEREUNDER
SHALL BE FOR THE ACCOUNT OF PARENT AND THE PARENT STOCKHOLDERS.  THE AMOUNT OR
ECONOMIC BENEFIT OF ANY REFUNDS OF TAXES WITH RESPECT TO WHICH THE COMPANY OR
ITS SUBSIDIARIES HAVE PROVIDED AN INDEMNITY HEREUNDER SHALL BE FOR THE ACCOUNT
OF THE COMPANY AND ITS SUBSIDIARIES.  THE PARENT STOCKHOLDERS OR THE COMPANY, AS
THE CASE MAY BE, SHALL FORWARD, AND SHALL CAUSE ITS AFFILIATES TO FORWARD, TO
THE OTHER PARTY THE AMOUNT OR ECONOMIC BENEFIT OF ANY SUCH REFUND WITHIN TEN
(10) DAYS AFTER SUCH BENEFIT OR REFUND IS RECEIVED.


3.5.          CALCULATION OF INDEMNITY PAYMENTS.  THE AMOUNT OF ANY TAX FOR
WHICH INDEMNIFICATION IS PROVIDED UNDER THIS ARTICLE III SHALL BE REDUCED TO
TAKE ACCOUNT OF ANY NET TAX BENEFIT (AS DEFINED BELOW) REALIZED BY THE
INDEMNIFIED PARTY ARISING FROM THE INCURRENCE OR PAYMENT OF ANY SUCH TAX;
PROVIDED, ANY SUCH TAX BENEFIT SHALL BE REDUCED BY ANY NET TAX COST INCURRED BY
THE INDEMNIFIED PARTY AS A RESULT OF OR RELATED TO THE INDEMNIFICATION PAYMENT
(INCLUDING, WITHOUT LIMITATION, ANY TAX RELATED TO THE INCLUSION IN GROSS INCOME
OF THE INDEMNIFICATION PAYMENT).  FOR PURPOSES OF THIS AGREEMENT, “TAX BENEFIT”
SHALL MEAN ANY REFUND OF TAXES PAID OR ACTUAL REDUCTION IN THE AMOUNT OF TAXES
WHICH OTHERWISE WOULD HAVE BEEN PAID, WITH THE AMOUNT AND TIMING OF A TAX
BENEFIT DETERMINED ASSUMING THE INDEMNIFIED PARTY HAS RECOGNIZED AND/OR UTILIZED
ALL OTHER ITEMS OF INCOME, GAIN, LOSS, DEDUCTION AND CREDIT AVAILABLE TO SUCH
INDEMNIFIED PARTY BEFORE RECOGNIZING ANY ITEM ASSOCIATED WITH SUCH TAX BENEFIT.


ARTICLE IV


CONDITIONS TO THE SHARE EXCHANGE

4.1.          Conditions to Each Party’s Obligations.  The respective
obligations of each party hereto to consummate the transactions contemplated by
this Agreement will be subject to the satisfaction of the condition, which may
be waived by such party, that no temporary restraining order, preliminary or
permanent injunction or other order issued by any court of competent
jurisdiction or other legal restraint or prohibition preventing the

5


--------------------------------------------------------------------------------


consummation of the Reorganization, shall be in effect, and there shall not be
any action taken, or any statute, rule, regulation or order enacted, entered or
enforced which makes the consummation of the Reorganization illegal.

4.2.          Conditions to Parent’s Obligations.  The obligations of Parent and
the Parent Stockholders to consummate the transactions contemplated by this
Agreement will be subject to the satisfaction of the condition, which may be
waived by Parent or the Parent Stockholders, that the representations and
warranties of the Company shall be true in all respects as of the Closing Date.

4.3.          Conditions to the Company’s Obligations.  The obligations of the
Company to consummate the transactions contemplated by this Agreement will be
subject to the satisfaction of the following conditions, which may be waived by
the Company:


(A)           THE REPRESENTATIONS AND WARRANTIES OF PARENT AND THE PARENT
STOCKHOLDERS SHALL BE TRUE IN ALL RESPECTS AS OF THE CLOSING DATE;


(B)           ALL CERTIFICATES AND OTHER DOCUMENTS TO BE DELIVERED BY PARENT OR
THE PARENT STOCKHOLDERS AND ALL OTHER MATTERS TO BE ACCOMPLISHED BY PARENT OR
THE PARENT STOCKHOLDERS PRIOR TO OR AT THE CLOSING SHALL BE SATISFACTORY IN THE
REASONABLE JUDGMENT OF THE COMPANY AND ITS COUNSEL;


(C)           THE DISSOLUTION AND LIQUIDATION OF PARENT SHALL HAVE BEEN APPROVED
BY PARENT’S BOARD OF DIRECTORS AND APPROVED AND ADOPTED BY THE AFFIRMATIVE VOTE
(OR WRITTEN CONSENT IN LIEU OF SUCH VOTE) OF THE PARENT STOCKHOLDERS IN
ACCORDANCE WITH THE REQUIREMENTS OF THE DGCL.


ARTICLE V


TERMINATION


5.1.          TERMINATION.  THIS AGREEMENT MAY BE TERMINATED AND THE
TRANSACTIONS CONTEMPLATED HEREBY MAY BE ABANDONED PRIOR TO CLOSING AT ANY TIME
BY THE WRITTEN CONSENT OF EACH OF THE PARTIES HERETO.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY HEREIN, THIS AGREEMENT SHALL TERMINATE WITHOUT THE TAKING OF ANY
ACTION BY ANY PARTY HERETO IF THE CLOSING SHALL NOT HAVE OCCURRED BY DECEMBER
31, 2006.


ARTICLE VI


AMENDMENT

This Agreement may be amended by the parties hereto at any time by an instrument
in writing signed on behalf of each of the parties hereto.

6


--------------------------------------------------------------------------------



ARTICLE VII


MISCELLANEOUS

Section 7.1.            Indemnification Agreement.  For the avoidance of doubt
and notwithstanding anything to the contrary in this Agreement, this Agreement
shall not affect any rights or obligations with respect to Taxes and any Tax
matters that are the subject of the indemnity provided in the Tax
Indemnification Agreement, dated as of May 11, 2006, by and among the Company,
QMFL, QDRF and QDOF.

Section 7.2.            Notices.  All notices, demands, or other communications
to be given or delivered under or by reason of this Agreement shall be in
writing and shall be deemed to have been given when delivered personally to the
recipient, one (1) day after being sent to the recipient by reputable overnight
courier service (charges prepaid), upon machine-generated acknowledgment of
receipt after transmittal by facsimile, or five (5) business days after being
mailed to the recipient by certified or registered mail, return receipt
requested and postage prepaid.  Such notices, demands, and other communications
shall be sent to the address indicated below, or to such other address or
addresses or to the attention of such other person or persons as the recipient
party has specified by prior written notice to the sending party:

If to the Company, at:

Protection One, Inc.

 

1035 N. 3rd Street, Suite 101

 

Lawrence, Kansas 66112

 

Attention: Darius Nevin

 

Facsimile No.: (785) 575-6511

 

 

with a copy to:

Kirkland & Ellis LLP

 

200 East Randolph Drive

 

Chicago, Illinois 60601

 

Attention: R. Scott Falk, P.C.

 

Facsimile No.: (312) 861-2200

 

 

If to Parent or the:

Quadrangle Group LLC

Parent Stockholders, at:

375 Park Avenue

 

New York, New York 10152

 

Attention: Henry Ormond

 

Facsimile No. (212) 418-1740

 

 

with a copy to:

Simpson Thacher & Bartlett LLP

 

425 Lexington Avenue

 

New York, New York 10017

 

Attention: Joseph H. Kaufman, Esq.

 

Facsimile No.: (212) 455-2502

 

Section 7.3.            Counterparts.        This Agreement may be executed in
counterparts, each of which when so executed shall be deemed to be an original,
and such counterparts shall

7


--------------------------------------------------------------------------------


together constitute one and the same instrument.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York.

[Remainder of this page intentionally left blank.]

8


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company, Parent and the Parent Stockholders have caused
this Agreement to be executed as of the date first written above by their
respective officers thereunto duly authorized.

PROTECTION ONE, INC.

 

 

 

 

 

By:

/s/ Darius G. Nevin

 

 

Name:

Darius G. Nevin

 

 

Title:

Executive VP and CFO

 

POI ACQUISITION I, INC.

 

 

 

 

 

By:

/s/ Michael Weinstock

 

 

Name:

Michael Weinstock

 

 

Title:

Director

 

QUADRANGLE CAPITAL PARTNERS LP

 

 

 

 

 

By:

Quadrangle GP Investors LP, its general partner

 

 

 

 

By:

QCP GP Investors LLC, its general partner

 

 

 

 

By:

/s/ Steven Rattner

 

 

Name:

Steven Rattner

 

 

Title:

Managing Member

 

QUADRANGLE SELECT PARTNERS LP

 

 

 

 

 

By:

Quadrangle GP Investors LP, its general partner

 

 

 

 

By:

QCP GP Investors LLC, its general partner

 

 

 

 

By:

/s/ Steven Rattner

 

 

Name:

Steven Rattner

 

 

Title:

Managing Member

 

QUADRANGLE CAPITAL PARTNERS-A LP

 

 

 

 

 

By:

Quadrangle GP Investors LP, its general partner

 

 

 

 

By:

QCP GP Investors LLC, its general partner

 

 

 

 

By:

/s/ Steven Rattner

 

 

Name:

Steven Rattner

 

 

Title:

Managing Member

 

QUADRANGLE MASTER FUNDING LTD

 

 

 

 

 

By:

Quadrangle Debt Recovery Advisors LP,

 

 

its investment advisor

 

 

 

 

By:

/s/ Michael Weinstock

 

 

Name:

Michael Weinstock

 

 

Title:

Managing Principal

 

9


--------------------------------------------------------------------------------


 

QDRF MASTER LTD

 

 

 

 

 

By:

Quadrangle Debt Recovery Advisors LP,

 

 

its investment advisor

 

 

 

 

By:

/s/ Michael Weinstock

 

 

Name:

Michael Weinstock

 

 

Title:

Managing Principal

 

QUADRANGLE DEBT OPPORTUNITIES FUND MASTER LTD

 

 

 

 

 

By:

Quadrangle Debt Recovery Advisors LP,

 

 

its investment advisor

 

 

 

 

By:

/s/ Michael Weinstock

 

 

Name:

Michael Weinstock

 

 

Title:

Managing Principal

 

10


--------------------------------------------------------------------------------